This indictment charged the defendant with assault and battery upon a police officer by means of a dangerous weapon, “to wit: a brick.” A jury found him guilty. The case has been appealed under G. L. c. 278, §§ 33A-33G. The sole issue before us is whether the trial judge erred in denying the defendant’s motion for a new trial based on the ground that “the verdict was against the weight of the credible evidence.” We see no purpose to be served by summarizing the evidence. The defendant’s main argument appears to be that “Ebjased upon the uncontroverted physical facts, the verdict was unquestionably against the weight of the evidence.” Other than that, the defendant admits in his brief, the judge’s “handling of the case was exemplary.” From our review of the evidence we are satisfied that there was ample basis for the jury to find the defendant guilty. Clearly, the judge did not abuse his discretion in denying the defendant’s motion.

Judgment affirmed.